               Case 2:19-cv-00588-MJP Document 47 Filed 10/14/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10          GLOBAL CURE MEDICINE LLC,                          CASE NO. C19-588 MJP

11                                  Plaintiff,                 ORDER TO SHOW CAUSE

12                  v.

13          ALFA PHARMA LLC, SULIMAN AL-
            FAYOUMI
14
                                    Defendants.
15

16
            The Court issues this Order to Show Cause sua sponte as to why sanctions should not be
17
     imposed on counsel for Defendants pursuant to Rule 11(b).
18
            It has come to the Court’s attention that counsel for Defendants served signed initial
19
     disclosures to Plaintiff in this matter that contain false information. Specifically, Defendants
20
     identified two persons as former employees of Defendant Alfa Pharma LLC, neither of which
21
     exists. Defendants wrote:
22
            Sam Akers and Michael Stone are former employees of AlfaPharma who engaged in
23
            correspondence with Plaintiff’s representatives during the events which gave rise to this
            litigation. Their last known addresses are 123 S Main Street, Seattle, WA 98104 and 782
24


     ORDER TO SHOW CAUSE - 1
                   Case 2:19-cv-00588-MJP Document 47 Filed 10/14/20 Page 2 of 3




 1            Tamarack Way, Vancouver, WA 98660, respectively. Defendant does not believe that
              these individuals are privy to any essential information related to the key facts of the case
 2            and are unlikely to know anything relevant or material.

 3   (First Supplemental Initial Disclosures by Alfa Pharma at 3 (Dkt. No. 44-2 at 7).) Counsel Mark

 4   P. Walters and Michael C. Whitticar signed the disclosures and dated them July 25, 2019.

 5            Defendants then admitted to Plaintiff that these disclosures were not true. In response to

 6   Plaintiff’s interrogatories, Defendants stated:

 7            It has come to light that Sam Akers and Michael Stone were pseudonyms or pen names
              for Suliman Al-Fayoumi. Accordingly, their contact information and knowledge of facts
 8            are the same as Mr. Al-Fayoumi’s, as described in the initial disclosures.

 9   (Responses and Objections to Plaintiff’s First Set of Discovery Requests at 4 (Dkt. No. 41 at

10   96).) This response was served on August 7, 2019 and signed by the same counsel. Neither the

11   initial disclosures nor the responses to the discovery contain verifications from Defendants.

12            The Court hereby instructs Defendants’ counsel, Mssrs. Walters and Whitticar, to prepare

13   a written response to this order by no later than October 20, 2020 at 5:00 PM to explain why

14   their conduct has not violated Rule 11(b), Washington State Rules of Professional Conduct 3.3,

15   3.4, and 4.1, and why this should not be reported to the Washington State Bar Association. The

16   written response shall not exceed 5 pages. The Court is aware that Mr. Whitticar has withdrawn

17   from this matter, but because he signed the initial disclosures, he must comply with this Court’s

18   order.

19            The Court will hold a hearing on this matter set for October 21, 2020 at 10:30 AM. All

20   parties shall be present.

21            The clerk is ordered to provide copies of this order to all counsel, including Mr.

22   Whitticar.

23            \\

24


     ORDER TO SHOW CAUSE - 2
             Case 2:19-cv-00588-MJP Document 47 Filed 10/14/20 Page 3 of 3




 1         Dated October 14, 2020.

 2                                            A
                                              Marsha J. Pechman
 3
                                              United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO SHOW CAUSE - 3
